Hill v. Kesler, 63 N.C. 437, governs this case and sustains his Honor's ruling.
Gunn v. Barry, 82 U.S. 610, relates to the exemption laws of Georgia, where the disparity between former and present exemptions is "striking," and affords self-evidence of conflict with the Constitution of the United States, which forbids laws which impair the obligation of contracts. Whereas there is no belligerency between our former and present exemptions, but they are in peaceful conformity. Garrett v. Cheshire, 69 N.C. 396.
PER CURIAM.                                                    Affirmed.
Cited: Lowdermilk v. Corpening, 92 N.C. 336; Hughes v. Hodges,102 N.C. 242.
NOTE. — The above ruling was reversed on writ of error to U.S. Supreme Court. Hill v. Kessler, 96 U.S. 595. See 79 N.C. 664.
(413)